NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NIKI-ALEXANDER SHETTY, FKA Satish               No. 17-15656
Shetty,
                                                D.C. No. 5:16-cv-03112-BLF
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

MICHAEL ALLEN LEWIS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Niki-Alexander Shetty, FKA Satish Shetty, appeals pro se from the district

court’s judgment dismissing his action alleging federal and state law claims

relating to a mortgage loan on real property obtained by third-party borrowers. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 19. Salt River Project Agric.

Improvement & Power Dist. v. Lee, 672 F.3d 1176, 1179 (9th Cir. 2012). We

affirm.

      The district court did not abuse its discretion in dismissing Shetty’s action

for failure to join Maria Elena Martinez and Heriberto Martinez because the

Martinezes, as the borrowers of mortgages on the subject property, are required

parties. See id. (describing bases for concluding a party is required to join (citing

Fed. R. Civ. P. 19(a)).

      The district court did not abuse its discretion by taking judicial notice of

certain public records and bankruptcy court documents, and considering

documents referenced in Shetty’s complaint without converting defendants’

motions to dismiss into motions for summary judgment. See Lee v. City of Los

Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001) (setting forth standard of review,

and describing documents that a district court may take judicial notice of when

ruling on a Rule 12(b)(6) motion).

      We reject as unsupported by the record Shetty’s contention that the district

judge denied his rights to due process and equal protection.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           2                                    17-15656